      Case 2:18-cr-00255-WBS Document 136 Filed 04/21/20 Page 1 of 3



1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    LEXI NEGIN, #250376
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax: 916-498-5710
5    Attorney for Defendant
     JAQUOREY CARTER
6
7                              IN THE UNITED STATES DISTRICT COURT
8                           FOR THE EASTERN DISTRICT OF CALIFORNIA
9
      UNITED STATES OF AMERICA,                ) Case No. 2:18-cr-255 WBS
10                                             )
                      Plaintiff,               ) STIPULATION AND ORDER RE: SENTENCING
11                                             ) DATE AND NEW PSR SCHEDULE
              vs.                              )
12                                             ) Date: May 4, 2020
      JAQUOREY CARTER,                         ) Time: 9:00 a.m.
13                                             ) Judge: Hon. William B. Shubb
                      Defendant.               )
14                                             )
                                               )
15
16
             IT IS HEREBY STIPULATED by and between the parties through their respective
17
     counsel, United States Attorney McGregor W. Scott, through Assistant United States Attorneys
18
     Brian Fogerty and Jason Hitt, attorneys for Plaintiff and Federal Defender Heather Williams,
19
     through Assistant Federal Defender Lexi Negin and Hannah Labaree, attorneys for defendant
20
     Jaquorey Carter that the sentencing be continued to June 15, 2020. The defense needs more time
21
     to prepare for sentencing. The Pre-sentencing schedule is as follows:
22
             Sentencing:                         June 15, 2020
23
             Replies to formal objections:       June 8,2020
24
             Formal objections:                  June 1, 2020
25
             PSR final:                          May 25, 2020
26
             Informal objections:                May 18, 2020
27
28
     Stipulation re: Sentencing schedule            -1-
      Case 2:18-cr-00255-WBS Document 136 Filed 04/21/20 Page 2 of 3



1
2
3
4                                           Respectfully submitted,
5    Dated:April 20, 2020                  HEATHER E. WILLIAMS
                                           Federal Defender
6
                                            s/ Lexi Negin
7                                          LEXI NEGIN
                                           HANNAH LABAREE
8                                          Assistant Federal Defender
                                           Attorney for Defendant
9                                          JAQUOREY CARTER
10
11   Dated: April 20, 2020                 McGREGOR W. SCOTT
                                           United States Attorney
12
                                           /s/ Brian Fogerty
13                                         BRIAN FOGERTY
                                           JASON HITT
14                                         Assistant Unied States Attorney
                                           Attorney for Plaintiff
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Stipulation re: Sentencing schedule     -2-
      Case 2:18-cr-00255-WBS Document 136 Filed 04/21/20 Page 3 of 3



1                                                  ORDER
2            IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefore, adopts the parties’ stipulation in its entirety as
4    its order. The Court thus orders the following schedule:
5            Sentencing:                            June 15, 2020 at 9:00 a.m.
6            Replies to formal objections:          June 8,2020
7            Formal objections:                     June 1, 2020
8            PSR final:                             May 25, 2020
9            Informal objections:                   May 18, 2020
10
     Dated: April 21, 2020
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Stipulation re: Sentencing schedule              -3-
